Exhibit 10.2

EXECUTION VERSION

ASSUMPTION AGREEMENT

This ASSUMPTION AGREEMENT (this “Assumption Agreement”), dated as of April 26,
2011, relating to the Credit Agreement dated as of March 8, 2011 (as amended,
restated, supplemented or otherwise modified, the “Credit Agreement”) among BLUE
ACQUISITION GROUP, INC., a Delaware corporation (“Holdings”), DEL MONTE FOODS
COMPANY, a Delaware corporation (the “Original Borrower”), the Lender Parties
party thereto, JPMORGAN CHASE BANK, N.A., as Administrative Agent and Collateral
Agent, and the other parties thereto. Capitalized terms used herein and not
otherwise defined herein shall have the meanings assigned to such terms in the
Credit Agreement.

Section 10.3 of the Credit Agreement provides that any Subsidiary of the
Original Borrower or any other Person may be merged, amalgamated or consolidated
with or into the Original Borrower, provided that either (A) the Original
Borrower shall be the continuing or surviving corporation or (B) if the Person
formed by or surviving any such merger, amalgamation or consolidation is not the
Original Borrower (such other Person, the “Successor Borrower”) then, inter
alia, the Successor Borrower shall expressly assume all the obligations of the
Original Borrower under the Credit Agreement and the other Credit Documents.

The Original Borrower is being merged with and into its wholly owned Subsidiary,
Del Monte Corporation (the “Post-Close Merger”), with Del Monte Corporation
assuming all obligations of the Original Borrower under the Credit Agreement and
thereby becoming a Successor Borrower.

Accordingly, the Administrative Agent and the Successor Borrower agree as
follows:

SECTION 1.    In accordance with Section 10.3 of the Credit Agreement, as of the
Effective Date (as defined below) the Successor Borrower by its signature below
becomes the Borrower under the Credit Agreement with the same force and effect
as if originally named therein as the Borrower, expressly assumes all the
Obligations of the Original Borrower under the Credit Agreement and hereby
agrees to all the terms and provisions of the Credit Agreement applicable to it
as the Borrower thereunder. From and after the Effective Date, each reference to
the “Borrower” in the Credit Agreement and the other Credit Documents shall be
deemed to refer to Del Monte Corporation as Successor Borrower. The Credit
Agreement is hereby incorporated herein by reference.

SECTION 2.    The Successor Borrower represents and warrants to the
Administrative Agent and the other Secured Parties that this Assumption
Agreement has been duly authorized, executed and delivered by it and constitutes
its legal, valid and binding obligation, enforceable against it in accordance
with its terms.

SECTION 3.    This Assumption Agreement shall become effective as of the date
(the “Effective Date”) when the Post-Close Merger shall have been consummated
and the Administrative Agent shall have received each of the following
documents:

(i)     this Assumption Agreement, duly executed and delivered by the Successor
Borrower;

(ii)    (1) a supplement to the Guarantee, duly executed and delivered by
Holdings, confirming that its guarantee thereunder shall apply to the Successor
Borrower’s obligations under the Credit Agreement and (2) a supplement to the
Security Agreement and the Pledge Agreement, duly executed and delivered by
Holdings, affirming that its obligations thereunder shall apply to its Guarantee
as reconfirmed pursuant to clause (1); and



--------------------------------------------------------------------------------

(iii) an officer’s certificate stating that the Post-Close Merger and the
supplements referred to in clause (ii) above preserve the enforceability of the
Guarantee and the perfection and priority of the Liens under the Security
Documents;

SECTION 4.    This Assumption Agreement may be executed by one or more of the
parties to this Assumption Agreement on any number of separate counterparts
(including by facsimile or other electronic transmission), and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. A set of the copies of this Assumption Agreement signed by all the
parties shall be lodged with the Administrative Agent and the Successor
Borrower.

SECTION 5.    Except as expressly supplemented hereby, the Credit Agreement
shall remain in full force and effect.

SECTION 6.    THIS ASSUMPTION AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

SECTION 7.    Any provision of this Assumption Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof and in the Credit Agreement, and any such
prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction. The parties
hereto shall endeavor in good faith negotiations to replace the invalid, illegal
or unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

SECTION 8.    All notices, requests and demands pursuant hereto shall be made in
accordance with Section 13.2 of the Credit Agreement. All communications and
notices hereunder to the Successor Borrower shall be given to it at the same
address as for the Original Borrower set forth in Schedule 13.2 of the Credit
Agreement.

[signature pages follow]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Successor Borrower and the Administrative Agent have
duly executed this Assumption Agreement as of the day and year first above
written.

 

DEL MONTE CORPORATION,

    as Successor Borrower

By:    

  /s/ Richard L. French

Name:     Richard L. French Title:  

  Senior Vice President, Treasurer, Chief

  Accounting Officer and Controller

 

 

 

 

 

 

 

[Assumption Agreement – Term Loan]



--------------------------------------------------------------------------------

Acknowledged and Agreed by:

 

 

JPMORGAN CHASE BANK, N.A.,

    as Administrative Agent

  By:      

  /s/ Barry Bergman

  Name:     Barry Bergman   Title:     Managing Director

 

 

 

 

 

 

 

[Assumption Agreement – Term Loan]